


Exhibit 10.1

--------------------------------------------------------------------------------



Restricted Stock Agreement
under the
Atlas Financial Holdings, Inc.
2013 Equity Incentive Plan
Grantee:                 
No. of Shares:             




This Agreement (the “Agreement”) evidences the award of ____________ restricted
shares (each, an “Award Share,” and collectively, the “Award Shares”) of the
Common Stock of Atlas Financial Holdings, Inc., a Cayman Islands corporation
(the “Company”), granted to you, _______________________, effective as of
____________ (the “Grant Date”), pursuant to the Atlas Financial Holdings, Inc.
2013 Equity Incentive Plan (the “Plan”) and conditioned upon your agreement to
the terms described below. All of the provisions of the Plan are expressly
incorporated into this Agreement.


1.    Terminology. Unless otherwise provided in this Agreement, capitalized
words used herein are defined in the Glossary at the end of this Agreement or
the Plan.


2.    Vesting.


(a)    All of the Award Shares are nonvested and forfeitable as of the Grant
Date.


(b)    Twenty percent of the Award Shares will vest and become nonforfeitable on
each anniversary of the Grant Date, such that 100% of the Award Shares will be
vested and nonforfeitable on the fifth anniversary of the Grant Date, provided
that (i) you have maintained ownership of the up to $100,000 investment made to
qualify for this award until at least December 31, 2014; (ii) your Service is
continuous from the Grant Date through the applicable date upon which vesting is
scheduled to occur; (iii) you have, as of the date upon which vesting is
scheduled to occur, not indicated that you will not be submitting your name for
re-election as a director of the Company.


(c)    One hundred percent of the Award Shares will become vested and
nonforfeitable as of (i) immediately before and contingent upon the occurrence
of a Change in Control, so long as your Service with the Company is continuous
from the Grant Date, through the date of the Change in Control; or (ii) in the
case of a director, immediately prior to the end of your current term if you are
removed, or not re-nominated or re-elected, for any reason except where the
Company does not re-nominate you or you are removed due to a breach of fiduciary
duty (as determined in the sole discretion of the Board of Directors of Atlas
Financial Holdings, Inc.) or because you have failed to, or indicated that you
will not, submit your name for re-nomination.


(d)    Unless otherwise determined by the Administrator, none of the Award
Shares will become vested and nonforfeitable after your Service with the Company
ceases.


3.    Termination of Employment or Service.


(a)    If your Service with the Company ceases for any reason, except as
otherwise specified in Section 2, all Award Shares that are not then vested and
nonforfeitable will be immediately forfeited by you and transferred to the
Company upon such cessation for no consideration. Any accrued dividends
attributable to such forfeited Award Shares shall also be forfeited if and when
the Award Shares are forfeited.


(b)    You acknowledge and agree that upon the forfeiture of any unvested Award
Shares in accordance with Section 3(a), (i) your right to vote and to receive
cash dividends on, and all other rights, title or interest in, to or with
respect to, the forfeited Award Shares shall automatically, without further act,
terminate and (ii) the forfeited Award Shares shall be returned to the Company.
You hereby irrevocably appoint (which appointment is coupled with an interest)
the Company as your agent and attorney-in-fact to take any necessary or
appropriate action to cause the




--------------------------------------------------------------------------------




forfeited Award Shares to be returned to the Company, including without
limitation executing and delivering stock powers and instruments of transfer,
making endorsements and/or making, initiating or issuing instructions or
entitlement orders, all in your name and on your behalf. You hereby ratify and
approve all acts done by the Company as such attorney-in-fact. Without limiting
the foregoing, you expressly acknowledge and agree that any transfer agent for
the Common Stock of the Company is fully authorized and protected in relying on,
and shall incur no liability in acting on, any documents, instruments,
endorsements, instructions, orders or communications from the Company in
connection with the forfeited Award Shares or the transfer thereof, and that any
such transfer agent is a third party beneficiary of this Agreement.


4.    Restrictions on Transfer.


(a)    Until an Award Share becomes vested and nonforfeitable, it may not be
sold, assigned, transferred, pledged, hypothecated or disposed of in any way
(whether by operation of law or otherwise), except by will or the laws of
descent and distribution, and shall not be subject to execution, attachment or
similar process.
(b)    Any attempt to dispose of any such Award Shares in contravention of the
restrictions set forth in Section 4(a) shall be null and void and without
effect. The Company shall not be required to (i) transfer on its books any Award
Shares that have been sold or transferred in contravention of this Agreement or
(ii) treat as the owner of Award Shares, or otherwise accord voting, dividend or
liquidation rights to, any transferee to whom Award Shares have been transferred
in contravention of this Agreement.


5.    Stock Certificates.


(a)    You are reflected as the owner of record of the Award Shares as of the
Grant Date on the Company’s books. The Company or an escrow agent appointed by
the Administrator will hold in escrow the share certificates for safekeeping, or
the Company may otherwise retain the Award Shares in uncertificated book entry
form, until the Award Shares become vested and nonforfeitable. Until the Award
Shares become vested and nonforfeitable, any share certificates representing
such shares will include a legend to the effect that you may not sell, assign,
transfer, pledge, or hypothecate the Award Shares. Any cash dividends that
become payable with respect to an unvested Award Share will be accrued and held
by the Company or an escrow agent appointed by the Administrator until the Award
Share becomes vested and will be paid to you within fifteen days after the date
on which the related Award Share becomes vested. As soon as practicable after
vesting of an Award Share, the Company will continue to retain the Award Share
in uncertificated book entry form but remove the restrictions on transfer on its
books with respect to that Award Share. Alternatively, upon your request, the
Company will deliver a share certificate to you or deliver a share
electronically or in certificate form to your designated broker on your behalf,
for the vested Award Share.


(b)    You are not required to make any monetary payment (other than applicable
tax withholding, if any) as a condition to receiving the Award Shares, the
consideration for which shall be past services actually rendered or, if none,
future services to be rendered to the Company or for its benefit.
Notwithstanding the foregoing, if required by applicable state corporate law,
you shall furnish consideration in the form of cash or past services rendered to
the Company or for its benefit having a value not less than the par value of the
Award Shares.


6.    Tax Election and Tax Withholding.


(a)    You hereby agree to make adequate provision for foreign (non-United
States), federal, state and local taxes and social insurance contributions
required by law to be withheld, if any, which arise in connection with the grant
or vesting of the Award Shares. The Company shall have the right to deduct from
any compensation or any other payment of any kind due you (including withholding
the issuance or delivery of shares of Common Stock or redeeming Award Shares)
the amount of any foreign (non-United States), federal, state or local taxes and
social insurance contributions required by law to be withheld as a result of the
grant or vesting of the Award Shares in whole or in part; provided, however,
that the value of the shares of Common Stock withheld may not exceed the
statutory minimum withholding amount required by law. In lieu of such deduction,
the Company may require you to make a cash payment to the Company equal to the
amount required to be withheld. If you do not make such payment when requested,
the Company may refuse to issue any stock certificate under this Agreement or
otherwise release for transfer any such shares until arrangements satisfactory
to the Company for such payment have been made.


(b)    The Company may, in its sole discretion, permit you to satisfy, in whole
or in part, any withholding tax obligation which may arise in connection with
the Award Shares either by electing to have the Company withhold from the shares
to be released upon vesting that number of shares, or by electing to deliver to
the Company




--------------------------------------------------------------------------------




already-owned shares, in either case having a fair market value equal to no more
than the amount necessary to satisfy the statutory minimum withholding amount
due.


(c)    You hereby acknowledge that you have been advised by the Company to seek
independent tax advice from your own advisors regarding the availability and
advisability of making an election under Section 83(b) of the Internal Revenue
Code of 1986, as amended, and that any such election, if made, must be made
within 30 days of the Grant Date. You expressly acknowledge that you are solely
responsible for filing any such Section 83(b) election with the appropriate
governmental authorities, irrespective of the fact that such election is also
delivered to the Company. You may not rely on the Company or any of its
officers, directors or employees for tax or legal advice regarding this award.
You acknowledge that you have sought tax and legal advice from your own advisors
regarding this award or have voluntarily and knowingly foregone such
consultation.


7.    Adjustments for Corporate Transactions and Other Events.


(a)    Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock
dividend of, or stock split or reverse stock split affecting, the Common Stock,
the number of Award Shares and the number of such Award Shares that are
nonvested and forfeitable shall, without further action of the Administrator, be
adjusted to reflect such event. The Administrator shall make adjustments, in its
discretion, to address the treatment of fractional shares with respect to the
Award Shares as a result of the stock dividend, stock split or reverse stock
split; provided that such adjustments do not result in the issuance of
fractional Award Shares. Adjustments under this Section 7 will be made by the
Administrator, whose determination regarding such adjustments will be final,
binding and conclusive.


(b)    Binding Nature of Agreement. The terms and conditions of this Agreement
shall apply with equal force to any additional and/or substitute securities
received by you in exchange for, or by virtue of your ownership of, the Award
Shares, to the same extent as the Award Shares with respect to which such
additional and/or substitute securities are distributed, whether as a result of
any spin-off, stock split-up, stock dividend, stock distribution, other
reclassification of the Common Stock of the Company, or similar event, except as
otherwise determined by the Administrator. If the Award Shares are converted
into or exchanged for, or stockholders of the Company receive by reason of any
distribution in total or partial liquidation or pursuant to any merger of the
Company or acquisition of its assets, securities of another entity, or other
property (including cash), then the rights of the Company under this Agreement
shall inure to the benefit of the Company’s successor, and this Agreement shall
apply to the securities or other property (including cash) received upon such
conversion, exchange or distribution in the same manner and to the same extent
as the Award Shares.


8.    Non-Guarantee of Employment or Service Relationship. Nothing in the Plan
or this Agreement shall alter your at-will or other employment status or other
service relationship with the Company, nor be construed as a contract of
employment or service relationship between the Company and you, or as a
contractual right of you to continue in the employ of, or in a service
relationship with, the Company for any period of time, or as a limitation of the
right of the Company to discharge you at any time with or without cause or
notice and whether or not such discharge results in the forfeiture of any Award
Shares or any other adverse effect on your interests under the Plan.


9.    Rights as Stockholder. Except as otherwise provided in this Agreement with
respect to the nonvested and forfeitable Award Shares, you will possess all
incidents of ownership of the Award Shares, including the right to vote the
Award Shares and receive dividends and/or other distributions declared on the
Award Shares.


10.    The Company’s Rights. The existence of the Award Shares shall not affect
in any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of the
Company's assets or business, or any other corporate act or proceeding, whether
of a similar character or otherwise.


11.    Notices. All notices and other communications made or given pursuant to
this Agreement shall be in writing and shall be sufficiently made or given if
hand delivered or mailed by certified mail, addressed to you at the address
contained in the records of the Company, or addressed to the Administrator, care
of the Company for the attention of its Corporate Secretary at its principal
executive office or, if the receiving party consents in advance, transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties.




--------------------------------------------------------------------------------






12.    Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to the Award Shares granted hereunder. Any oral or
written agreements, representations, warranties, written inducements, or other
communications made prior to the execution of this Agreement with respect to the
Award Shares granted hereunder shall be void and ineffective for all purposes.


13.    Amendment. This Agreement may be amended from time to time by the
Administrator in its discretion; provided, however, that this Agreement may not
be modified in a manner that would have a materially adverse effect on your
rights with respect to the Award Shares as determined in the discretion of the
Administrator, except as provided in the Plan or in a written document signed by
each of the parties hereto.


14.    Conformity with Plan. This Agreement is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan.
Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan. In the event of any ambiguity in this
Agreement or any matters as to which this Agreement is silent, the Plan shall
govern. A copy of the Plan is available upon request to the Administrator.


15.    Governing Law. The validity, construction and effect of this Agreement,
and of any determinations or decisions made by the Administrator relating to
this Agreement, and the rights of any and all persons having or claiming to have
any interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Illinois, without regard to its provisions
concerning the applicability of laws of other jurisdictions. As a condition of
this Agreement, you agree that you will not bring any action arising under, as a
result of, pursuant to or relating to, this Agreement in any court other than a
federal or state court in Illinois, and you hereby agree and submit to the
personal jurisdiction of any federal court located in Illinois. You further
agree that you will not deny or attempt to defeat such personal jurisdiction or
object to venue by motion or other request for leave from any such court.


16.    Resolution of Disputes. Any dispute or disagreement which shall arise
under, or as a result of, or pursuant to or relating to, this Agreement shall be
determined by the Administrator in good faith in its absolute and uncontrolled
discretion, and any such determination or any other determination by the
Administrator under or pursuant to this Agreement and any interpretation by the
Administrator of the terms of this Agreement, will be final, binding and
conclusive on all persons affected thereby. You agree that be-fore you may bring
any legal action arising under, as a result of, pursuant to or relating to, this
Agreement you will first exhaust your administrative remedies before the
Administrator. You further agree that in the event that the Administrator does
not resolve any dispute or disagreement arising under, as a result of, pursuant
to or relating to, this Agreement to your satisfaction, no legal action may be
commenced or maintained relating to this Agreement more than twenty-four (24)
months after the Administrator’s decision.


17.    Headings. The headings in this Agreement are for reference purposes only
and shall not affect the meaning or interpretation of this Agreement.


18.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


19.    Electronic Delivery of Documents. By your signing this Agreement, you
(i) consent to the electronic delivery of this Agreement, all information with
respect to the Plan and the Award Shares and any reports of the Company provided
generally to the Company’s stockholders; (ii) acknowledge that you may receive
from the Company a paper copy of any documents delivered electronically at no
cost to you by contacting the Company by telephone or in writing; (iii) further
acknowledge that you may revoke your consent to the electronic delivery of
documents at any time by notifying the Company of such revoked consent by
telephone, postal service or electronic mail; and (iv) further acknowledge that
you understand that you are not required to consent to electronic delivery of
documents.


20.    No Future Entitlement. By your signing this Agreement, you acknowledge
and agree that: (i) the grant of these Award Shares is a one-time benefit which
does not create any contractual or other right to receive future grants of
stock, or compensation in lieu of stock grants, even if stock grants have been
granted repeatedly in the past; (ii) all determinations with respect to any such
future grants, including, but not limited to, the times when stock grants shall
be granted, the maximum number of shares subject to each stock grant, and the
times or conditions under which restrictions on such stock grants shall lapse,
will be at the sole discretion of the Administrator; (iii) the value of this
stock grant is an extraordinary item of compensation which is outside the scope
of your employment contract, if any; (iv) the value of this stock grant is not
part of normal or expected compensation or salary for any purpose, including,
but not limited to, calculating any termination, severance, resignation,
redundancy, end of service payments or similar




--------------------------------------------------------------------------------




payments, or bonuses, long-service awards, pension or retirement benefits; (v)
the vesting of these Award Shares ceases upon termination of employment with the
Company or transfer of employment from the Company, or other cessation of
eligibility for any reason, except as may otherwise be explicitly provided in
this Agreement; (vi) the Company does not guarantee any future value of these
Award Shares; and (vii) no claim or entitlement to compensation or damages
arises if these Award Shares do not increase in value and you irrevocably
release the Company from any such claim that does arise.
21.    Personal Data. For purposes of the implementation, administration and
management of the stock grant or the effectuation of any acquisition, equity or
debt financing, joint venture, merger, reorganization, consolidation,
recapitalization, business combination, liquidation, dissolution, share
exchange, sale of stock, sale of material assets or other similar corporate
transaction involving the Company (a “Corporate Transaction”), you consent, by
execution of this Agreement, to the collection, receipt, use, retention and
transfer, in electronic or other form, of your personal data by and among the
Company and its third party vendors or any potential party to a potential
Corporate Transaction. You understand that personal data (including but not
limited to, name, home address, telephone number, employee number, employment
status, social security number, tax identification number, date of birth,
nationality, job and payroll location, data for tax withholding purposes and
shares awarded, cancelled, vested and unvested) may be transferred to third
parties assisting in the implementation, administration and management of the
stock grant or the effectuation of a Corporate Transaction and you expressly
authorize such transfer as well as the retention, use, and the subsequent
transfer of the data by the recipient(s). You understand that these recipients
may be located in your country or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than your country. You
understand that data will be held only as long as is necessary to implement,
administer and manage the stock grant or effect a Corporate Transaction. You
understand that you may, at any time, request a list with the names and
addresses of any potential recipients of the personal data, view data, request
additional information about the storage and processing of data, require any
necessary amendments to data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Company’s Secretary. You
understand, however, that refusing or withdrawing your consent may affect your
ability to accept a stock grant.
22.    Consideration for Award Shares. To ensure compliance with applicable
state corporate law, the Company may require you to furnish consideration in the
form of cash or cash equivalents equal to the par value of the Award Shares and
you hereby authorize the Company to withhold such amount from remuneration
otherwise due you from the Company.




































--------------------------------------------------------------------------------




GLOSSARY




(a)    “Administrator” means the Board of Directors of Atlas Financial Holdings,
Inc. or such committee or committees appointed by the Board to administer the
Plan.


(b)    “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with Atlas Financial
Holdings, Inc. (including but not limited to joint ventures, limited liability
companies and partnerships). For this purpose, “control” means ownership of 50%
or more of the total combined voting power or value of all classes of stock or
interests of the entity.


(c)    “Change in Control” has the meaning set forth in the Plan.


(d)    “Common Stock” means ordinary shares, US$0.003 par value per share, of
Atlas Financial Holdings, Inc.


(e)    “Company” means Atlas Financial Holdings, Inc. and its Affiliates, except
where the context otherwise requires. For purposes of determining whether a
Change in Control has occurred, Company shall mean only Atlas Financial
Holdings, Inc.


(f)    “Service” means your employment or other service relationship with the
Company and its Affiliates. Your Service will be considered to have ceased with
the Company and its Affiliates if, immediately after a sale, merger or other
corporate transaction, the trade, business or entity with which you are employed
or otherwise have a service relationship is not Atlas Financial Holdings, Inc.
or its successor, or an Affiliate of Atlas Financial Holdings, Inc. or its
successor.


(g)    “You”; “Your”. You means the recipient of the Award Shares as reflected
in the first paragraph of this Agreement. Whenever the word “you” or “your” is
used in any provision of this Agreement under circumstances where the provision
should logically be construed, as determined by the Administrator, to apply to
the estate, personal representative, or beneficiary to whom the Award Shares may
be transferred by will or by the laws of descent and distribution, the words
“you” and “your” shall be deemed to include such person.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer.
ATLAS FINANCIAL HOLDINGS, INC.
By:                         


Date:                         


The undersigned hereby acknowledges that he/she has carefully read this
Agreement and agrees to be bound by all of the provisions set forth herein. The
undersigned also consents to electronic delivery of all notices or other
information with respect to the Award Shares or the Company.
WITNESS:    GRANTEE
                                




Date:                         


Enclosure: Prospectus for the Atlas Financial Holdings, Inc. 2013 Equity
Incentive Plan
































































--------------------------------------------------------------------------------






STOCK POWER




FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
Atlas Financial Holdings, Inc., a Cayman Islands corporation (the “Company”), or
its successor, ______________ ordinary shares, par value US$0.003 per share, of
the Company standing in my name on the books of the Company, represented by
Certificate No. ____________, or an appropriate book entry notation, and hereby
irrevocably constitutes and appoints
______________________________________________________ as my attorney-in-fact to
transfer the said stock on the books of the Company with full power of
substitution in the premises.


WITNESS:




___________________________            ____________________________________


Dated: ______________________________


































































































--------------------------------------------------------------------------------














IMPORTANT FEDERAL TAX INFORMATION


INSTRUCTIONS REGARDING SECTION 83(b) ELECTIONS


1.
The 83(b) Election is irrevocable. The 83(b) Election is a voluntary election
that is available to you. It is your decision whether to file an 83(b) Election.

2.
If you choose to make an 83(b) Election, the 83(b) Election Form must be filed
with the Internal Revenue Service within 30 days of the Grant Date; no
exceptions to this deadline are made. You should send the election to the
internal revenue service center located at the address to which you send your
federal income tax return (IRS form 1040) based on your place of residence. The
election should be sent via certified mail with return receipt requested or a
delivery service that provides proof of delivery.

3.
You must deliver a copy of the 83(b) Election Form to the Corporate Secretary or
other designated officer of the Company as soon as practicable after you receive
proof that the original was received by the Internal Revenue Service.
Irrespective of the fact that a copy of your 83(b) Election Form is to be
delivered to the Company, you remain solely responsible for properly filing the
original with the Internal Revenue Service.

4.
In addition to making the filing under Item 2 above, you must attach a copy of
your 83(b) Election Form to your federal tax return for the taxable year that
includes the Grant Date. Applicable state law also may require you to attach a
copy of the 83(b) Election Form to any state income tax returns that you file
for that taxable year.

5.
If you make an 83(b) Election and later forfeit the Award Shares, you will not
be entitled to a refund of the taxes paid with respect to the gross income you
recognized under the 83(b) Election.

6.
You must consult your personal tax advisor before making an 83(b) Election. You
may not rely on this information, the Company, or any of the Company’s officers,
directors, or employees for tax or legal advice regarding the Award Shares or
the 83(b) Election. The election form attached to these instructions is intended
as a sample only. It must be tailored to your circumstances and may not be
relied upon without consultation with a personal tax advisor.





























































--------------------------------------------------------------------------------








SECTION 83(b) ELECTION FORM


Election Pursuant to Section 83(b) of the Internal Revenue Code to
Include Property in Gross Income in Year of Transfer


The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:
1.    The name, address, and taxpayer identification number of the undersigned
are:
______________________________
______________________________
______________________________
___-__-____
2.    The property with respect to which the election is made is
_____________________ ordinary shares, par value US$0.003 per share (the “Common
Stock”), of Atlas Financial Holdings, Inc., a Cayman Islands corporation (the
“Company”).
3.    The date on which the property was transferred was ________________, the
date on which the taxpayer received the property pursuant to a grant of
restricted stock.
4.    The taxable year to which this election relates is calendar year 20__.
5.    The property is subject to restrictions in that the property is not
transferable and is subject to a substantial risk of forfeiture until the
taxpayer vests in the property. The taxpayer will vest in 20% of the shares of
Common Stock on __________, 20__, and in an additional 20% of the shares on each
anniversary of such date through the fourth anniversary date, provided the
taxpayer is in the service of the Company on such dates.
6.    The fair market value at the time of transfer (determined without regard
to any restrictions other than restrictions which by their terms will never
lapse) of the property with respect to which this election is being made is
US$________________ per share; with a cumulative fair market value of
US$______________.
7.    The taxpayer did not pay any amount for the property transferred.
8.    A copy of this statement was furnished to the Corporate Secretary or other
designated officer of the Company. The taxpayer rendered the services to the
Company in connection with the transfer of the property with respect to which
this election is being made.
9.    This election is made to the same effect, and with the same limitations,
for purposes of any applicable state statute corresponding to Section 83(b) of
the Internal Revenue Code.
The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner of Internal Revenue.
Signed: _________________________________________________
Date:     __________________________




















--------------------------------------------------------------------------------






Letter for filing §83(b) Election Form








[Date]




CERTIFIED MAIL
RETURN RECEIPT REQUESTED
***Please insert the IRS Service Center where you file your federal income tax
return below.***
Internal Revenue Service Center
                    
                    
                    


Re:    83(b) Election of [Name]
Social Security Number:    _______________________
Dear Sir/Madam:
Enclosed is an election under §83(b) of the Internal Revenue Code of 1986, as
amended, with respect to certain ordinary shares of Atlas Financial Holdings,
Inc. that were transferred to me on ___________________, 20__.
Please file this election.
Sincerely,
_________________________________
[Name]


                            
cc: Corporate Secretary of Atlas Financial Holdings, Inc




